                                          Case 5:18-cv-04844-BLF Document 102 Filed 05/25/21 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     CITY OF SUNRISE FIREFIGHTERS'                     Case No. 18-cv-04844-BLF
                                         PENSION FUND, et al.,
                                   8
                                                        Plaintiffs,                        ORDER SETTING DEADLINES
                                   9
                                                 v.
                                  10
                                         ORACLE CORPORATION, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On May 21, 2021, the parties filed a joint submission regarding the case schedule. ECF

                                  14   101. With one exception, the parties agreed on the relevant deadlines. See generally id. The Court

                                  15   ADOPTS and SETS the parties’ stipulated deadlines. The parties disagree as to the deadline for

                                  16   the substantial competition for document production. Upon considering the arguments of the

                                  17   parties and relevant caselaw, the Court SETS the deadline for substantial completion of document

                                  18   production for April 28, 2022.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: May 25, 2021

                                  22                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  23                                                  United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
